By the Court, Rhodes, J.:
The selection and sale of the land by the State, in 1863, was void, for the reason, among others, that the lands were then unsurveyed. The plaintiff, therefore, relies for title mainly upon proceedings had under the act of Congress of July 23, 1866, to quiet land titles in California. (14 U. S. Stats. at Large, 218.) He made application under the third section of the act, on the 10th day of July, 1871, and the application was approved and the land was certified over to the State, November 15, 1871. The lands were within the exterior limits of the Rancho Los Pocitas, the claim to which had been confirmed, and the rancho surveyed before the passage of the act of July 23, 1866; but by the survey of the rancho, which was finally confirmed June 6, 1871, the lands in controversy were excluded.
*22The question arising upon these facts is, whether the act of July 23, 1866, confirms selections made by the State, of lands which at the passage of the act were claimed under a valid Mexican grant, but which were afterwards excluded from the rancho by the finally confirmed survey. A discussion of the question at this time is, for obvious reasons, unnecessary, and we shall only announce the conclusion to which we have arrived, upon a construction of the provisions of the act of Congress, which is, that the act does not confirm such State selections; that is to say, that the purchaser of such lands from the State is not authorized by the act to “present and prove up his purchase and claim” to the lands.
From this construction of the act of Congress, it results that the certifying and listing of the lands to the State was unauthorized and void, and that therefore the patent issued by the State did not convey to the plaintiff the title to the lands. (See Act of Congress of Aug. 3, 1854, 10 U. S. Stat. at Large.)
The plaintiff cannot maintain his action upon prior possession alone, for the lands were public lands of the United States (if not properly listed over to the State), and the defendants, as qualified pre-emptors, were authorized by law to enter upon and hold the possession of the lands as against the plaintiff.
Judgment reversed and cause remanded, with directions to enter judgment for the defendants for their costs.
Mr. Justice Crockett did not express an opinion.